                     Case 1:21-mj-00291-GMH Document 13 Filed 03/25/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-MJ-00291
               HOWARD BERTON ADAMS                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         HOWARD BERTON ADAMS                                                                                           .


Date:     March 25, 2021                                                             /s/ Jeremy J. Buckmaster
                                                                                         Attorney’s signature


                                                                           Jeremy J. Buckmsater, FL Bar No. 0551376




                                                                       200 Magnolia Avenue, Daytona Beach, Florida 32114
                                                                                               Address

                                                                                 EService@BuckmasterEllzey.com
                                                                                            E-mail address

                                                                                          (386) 257-0606
                                                                                          Telephone number

                                                                                          (386) 257-0885
                                                                                             FAX number
